 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDwe find that Rennie is not a supervisor as defined in the Act.Accordingly,we shall overrule the challenge to his ballot.DIRECTIONIT IS HEREBY DIRECTED that, as a part of the investi-gation to ascertain representatives for the purposes of collec-tive bargaining with Stainless Welded Products, Inc., JerseyCity, New Jersey, the Regional Director for the Second Regionshall,pursuant to the Rules and Regulations of the NationalLabor Relations Board, within ten (10) days from the date ofthisDirection, open and count the ballots of Frank Cavalier,FrankMorgan,LouisZawada,Bernard Bentsen, XavierBoguslawski, John Impomeni, John Kelly, Valgene Lloyd,and Elwood Rennie, and shall thereafter prepare and-causeto be served upon the parties a revised tally of ballots, in-cluding therein the count of the said challenged ballots.HAFFENREFFER & CO., INC.andFRED LESTERLOCAL NO. 14, INTERNATIONAL UNION OF UNITED BREW-ERY, FLOUR, CEREAL, SOFTDRINKAND DISTILLERYWORKERS OFAMERICA, CIOandFRED LESTER. CasesNos. 1-CA-1208 and1-CB-192. April20, 1953DECISION AND ORDEROn December 31, 1952, Trial Examiner William F. Scharni-kow issued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondents had engaged in and wereengagingin certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Re-port attached hereto. Thereafter the Respondents filed excep-tions to the Intermed4te, Report and supporting briefs._IIRespondent Employer's and Respondent Union's requestsfor oral argument are hereby denied. The record, including theexceptions and briefs, adequately presents the issues and posi-tions of the parties.The Board' has reviewed the rulings made by the TrialExaminer and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except as modi-fied below.:t Pursuantto the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with thiscase to a three-member panel(Members Houston, Murdock, andStyles].2 We find that,since no union-security agreement was in effect at the time when the Re-spondentUnion requested Lester's discharge and when RespondentEmployerdischarged him,the RespondentEmployer committedunfair labor practiceswithin themeaning of Section 8104 NLRB No. 24. HAFFENREFFER&CO., INC.-ORDER207Upon the entire record in this case,and pursuant to Section10 (c)' of"the National Labor Relations Act, as amended, theNatioria''La^or Relations Board hereby orders that:1.The Respondent, Haffenreffer & Co., Inc., Boston, Massa-chusetts,its agents,successors,and assigns,shall:a.Cease and desist from:(1) Encouraging membership in the Respondent Union or inany other labor organization of its employees by dischargingemployees unless they are members of the Respondent Unionin good standing,or by discriminating in any other manner inrespect to the hire and tenure of employment,or any term orcondition of employment,except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment,as author-ized by Section 8 (a) (3) of the Act.(2) In any other manner interferingwith,restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assisttheRespondent Union or any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all of such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized by Section 8 (a)(3) of the Act.b.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1)Offer to Fred Lester immediate andfullreinstatementto his former or a substantially equivalent position withoutprejudice to his seniority or other rights or privileges.(2)Upon request make available to the Board or its agents,forexamination and copying,allpayroll records, social-security payment records,timecards,personnel records andreports,and all other records necessary to analyze theamount of back pay and the right of reinstatement under theterms of this Order.(3)Post at its plant at Boston, Massachusetts,copies ofthe notice hereto attached as Appendix A.s Copies of said(a) (1) and(3) and the Respondent Union committed unfair labor practices within the meaningof Section 8 (b) (1) (A)and (2)of the Act.In view of this fmding we deem it unnecessary to determine the validity of the union-securityclause contained in the 1951 contract between the Employer and Union.We therefore shall notadopt the Trial Examiner's finding in this respect,nor his conclusion of law that, by their re-tention and application of the provisions of their 1951 contract requiring membership in theUnion as a condition of employment by the Employer during the 6 months'period preceding thefiling and service of the charges,the Respondent Employer and the Respondent Union committedviolations of Section 8 (a) (1) and(3) and Section 8 (b) (1) (A) and (2)of the Act,respectively.sin the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order." 2 08DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent Com-pany's representative, be posted by it immediately uponreceipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent Companyto insurethatsaid notices are not altered, defaced, or covered byother material.(4)Notify the Regional Director for the First Region inwriting within ten (10) days from the date of the Order whatsteps it has taken to comply herewith.2.The Respondent, Local No. 14, International Union ofUnitedBrewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, CIO, and its officers,agents, successors,and assigns, shall:a.Cease and desist from:(1) Causing or attempting to cause the Respondent Haffen-reffer & Co., Inc., or any other employer, its officers,agents,successors,or assigns,to discharge employees unless theyare members of the Respondent Union in good standing, or todiscriminateagainstany employees in any othermanner inrespect to the hire or tenure of employment or any term orcondition of employment in violation of Section 8 (a) (3) ofthe Act, except to the extent that such rights may be affectedby an agreement requiring membership in the Respondent Unionas a condition of employment, as authorized in Section 8 (a)(3) of the Act.(2) In any like or related manner restrainingor coercingemployees in the exercise of the rights guaranteed in Section7 of the Act.b.Take the following affirmative action which the under-signed finds will effectuate the policies of the Act:(1)Notify the Respondent Company in writing that it haswithdrawn its objections to theRespondentCompany's employ-ment of Fred Lester and now requests the Company to reinstateLester.(2) Notify Fred Lester in writing that it has so advised theRespondent Company.(3)Post in conspicuous places in its offices where noticestomembers are customarily posted, copies of the noticeattached hereto as Appendix B.4 Copies of said notice, to befurnished by the Regional Director for the First Region, shall,after being dulysignedby the Respondent Union's officialrepresentatives, be posted by it immediately upon receiptthereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places wherenotices tomembers are customarily posted. Reasonable stepsshall be taken by the Respondent Unionto insurethat such4 In the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals.Enforcing an Order." HAFFENREFFER& CO., INC.209notices are not altered,defaced, or covered by any othermaterial.(4)Mail to the Regional Director for the First Regioncopies of the notice attached hereto as Appendix B, for posting,theRespondent Company being willing,at the plant of theCompany inBoston, Massachusetts,in places where notices toemployees are posted.Copies of said notice,to be furnishedby the Regional Director for the First Region, shall, afterbeing signed as provided in paragraph 2 (b) (3), above, beforthwith returned to the said Regional Director for said posting.(5)NotifytheRegional Director for the First Region inwriting within ten (10)days from the date of this Order whatsteps it has takento comply herewith.3.The Respondent Haffenreffer&Co., Inc., and the Res-pondent Local No., 14,International Union of United Brewery,Flour, Cereal,Soft Drink and Distillery Workers of America,CIO, and their respective officers,agents, representatives,successors,and assigns,shall jointly and severally makeFred Lester whole for any loss of pay or earnings he may havesuffered because of the discrimination against him, in themanner and to the extent set forth in the section of the Inter-mediate Report entitled"The Remedy."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the, policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTencourage membership in the above-named labor organization or in any other labor organiza-tion, by discharging employees unless they are members ofthe above-named labor organization or of any other labororganization,orby discriminating in any manner inrespect to hire or tenureof employmentor any term orcondition of employment,except to the extentthat suchactionmay be permitted by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section8 (a) (3) of the Act.WE WILL NOT in any likeor related manner interferewith,restrain,or coerce employees in the exercise of theright to self-organization,to form labor organizations,to join or assist the above-named labor organization, orany other labor organization, to bargaincollectivelythrough representatives of their own choosing, and toengage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the ex-tent that such rightmaybe affectedby an agreement requir -ingmembership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) ofthe Act. 210DECISIONS OF NATIONAL LABOk RELATIONS BOARDWE WILL offer to Fred Lester immediate and full rein-statement to his former or a substantially equivalentpositionwithout prejudice to any seniority or otherrightsand privileges previously enjoyed by him, andmake him whole for any loss of pay suffered as a resultof the discrimination against him.All our employees are free to become,remain,or refrainFrom becoming or remaining members in good standing of theabove-named labor organization,or any other labor organiza-tion,except to the extent that this right may be affected by anagreement in conformity with Section 8(a) (3) of the Act.HAFFENREFFER&CO., INC.,Employer.Dated .......B.......,. ..(Representative).(Title).This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or covered by anyother material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNationalLabor Relations Act, we hereby notify you that:WE WILL NOT cause or attempt to cause Haffenreffer& Co., Inc., or any other employer,its officers,agents,successors,or assigns,to discharge employees unlessthey are meiribers of this Union in good standing, or todiscriminate against any employees in any other mannerin respect to the hire or tenure of employment or anyterm or condition of employment in violation of Section 8(a) (3) of the Act except to the extent that such"rights maybe affected by an agreement requiring membership in thisunion as a condition of employment, as authorized bySection 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rights guar-anteed in Section 7 of the Act.WE WILL notify Haffenreffer&Co., Inc., in writing,and furnish a copy to Fred Lester,that we have with-drawn our objection to the employment of Lester and thatwe request his reinstatement. HAFFENREFFER & CO., INC.211WE WILL :rake Fred Lester whole for any loss of payhemay have suffered because of the discriminationagainst him.LOCAL NO. 14, INTERNATIONAL UNIONOF UNITED BREWERY, FLOUR, CEREAL,SOFT DRINK AND DISTILLERY WORKERSOF AMERICA, CIO,Labor Organization.Dated .....................By.................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed in the above-entitledcases by FredLester and duly served upon therespectiveRespondentsnamed therein,the GeneralCounsel for the NationalLabor Rela-tions Board,iby the Regional Directorfor the First Region (Boston, Massachusetts),issueda complainton October8, 1952, against the RespondentCompany in Case No. 1-CA-1208,and another complainton thesame day against the RespondentUnion in CaseNo. 1-CB-192,alleging in each complaint that the Respondent named therein had engaged in and was continu-ing to engage in unfair labor practices affecting commercewithin themeaning of the NationalLaborRelationsAct, as amended (61 Stat.136). hereinafter referredto as the Act. On October8,1952,the Regional Director also issued an order consolidating these two cases and anotice of hearing.The complaints,the order consolidatingthe cases, the noticeof hearing,and the basic chargeswere dulyserved upon the Respondents and Fred Lester.With respectto the unfair labor practices,the complaintsallege in substancethat (1) byexecuting and maintaining in force theprovisionsof a written agreement making membershipin the Respondent Union a condition of employment,the RespondentCompany has committed,and is committing,unfair labor practices within the meaning of Section 8(a) (1) and(3) of theAct, and theRespondent Union has committed,and is committing,unfair labor practiceswithin themeaning of Section 8(b) (1) (A) and (2); by theRespondentUnion's compellingthe RespondentCompany todischargeFred Lesteron or aboutMay 21,1952, and thereafterto refuse to reinstate Lester to his former job, the RespondentUnionfurther committed, andiscommitting,unfair labor practiceswithin themeaning of Section 8(b) (1) (A) and (2) ofthe Act;and (3)by discharging the said Fred Lester at the request of the Respondent Union,the RespondentCompany committedunfair labor practiceswithin themeaningof Section 8 (a)(1) and(3) of the Act.The Respondent Company and the RespondentUnion filedseparate answers,each denyingthat it had committedthe unfair labor practices charged against it. In its answer,the Respond-entCompanyalso asserts"that afterMay 21, 1952, Fred Lester wasnot in the employ ofthe Respondent"but "denies that it discharged Fred Lester on orabout May21, 1952."Pursuant to notice,a hearing was held in Boston, Massachusetts,on November 6, 1952,before theundersigned Trial Examiner,duly designatedby the ChiefTrial Examiner. TheGeneral Counsel and the Respondents appearedby counseland were afforded full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidence bearing uponthe issues.At the conclusionof the hearing,counsel for the parties waived oral argument.Since thehearing,the undersigned has received briefs fromthe General Counsel and fromeach of theRespondents.He has also received requests for proposed findings of fact fromiThe General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel; the National Labor Relations Board is referred to as theBoard. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel for the Respondent Company,and requests for proposed findings of fact and conclusionsor rulings of law from counsel for the Respondent Union.Upon the entire record in the case,and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACT'I.THE BUSINESS OF THE RESPONDENT COMPANYHaffenreffer& Co., Inc.,is a Massachusetts corporation engaged in the manufacture, sale,and distribution of beer and ale in the Roxbury district of the city of Boston, Massachusetts.The Company annually purchases raw materials of a value of approximately $ 800,000 Itsannual sales amount to approximately$6,000,000,of whichapproximately 14 percent isrepresented by sales and shipments of beer and ale to customers at points outside the Com-monwealth of MassachusettsThe undersigned finds that the Respondent Company is engaged in a business affecting com-merce within the meaning ofthe Act,and that the substantial effect upon commerce whichinterruption of its business operations would cause,warrants the Board's assertion of juris-diction in the present cases.ILTHE LABOR ORGANIZATION INVOLVEDLocal No. 14, International Union of UnitedBrewery,Flour, Cereal, Soft Drink and Dis-tilleryWorkers of America, CIO, is a labororganizationwithin themeaningof Section 2 (5)of the ActIII.THE UNFAIR LABOR PRACTICESA. Thecontracts between the RespondentsIn the course of a long history of bargaining between the parties, the Respondent Union andits sister Local No. 122 jointly entered into contracts with the Respondent Company on July27, 1951, and again on August 20, 1952 By their terms, each of these contracts was to be"in full force and effect" from the March 1 preceding the execution of the contract until thefollowingMarch 1 8 and was to "continue thereafter unless noticein writingof the desireto change or terminate this contract shall be given by either party to the other party theretoat least sixty days prior to March 1 of any subsequent year."The General Counsel concedes that in executing these contracts the Respondent Union actedas the exclusive representative of an appropriatebargainingunit of the Respondent Company'semployees within the meaning of Section 9 (a) of the Act. He also admits, with respect to the1951 contract, that, pursuant to the then applicable but since repealed provisions of Section9 (e) (1) of the Act, the Respondent Union had received the necessary authorization in a Board-conducted election to execute a union-security contract with the Respondent Company underthe proviso to Section 8 (a) (3) of the Act.2The undersigned grants the requests of the Respondent Company for its proposed findingsof fact numbered 1 to 10, inclusive, but denies its requests for those which are numbered 11and 12. The undersigned also grants the requests of the Respondent Union for its proposedfindings of fact numbered 2 to 7, inclusive, but denies its requests for those which are num-bered 1 and 8. Finally, the undersigned denies each of the requests of the Respondent Unionfor conclusions or rulings of law.3 The transcript (at page 29, lines 3-11) shows that, in stating the stipulation reached bycounsel concerning the duration clause of contract executed on July 27, 1951, the undersignedincorrectly quoted it as providing that "this contract shall be in full force and effect fromMarch, 1952 to March 1, 1953" instead of "March 1. 1951 to March 1, 1952," as the quota-tions are given in the briefs received from the General Counsel and counsel for each of theRespondents. Accordingly, the undersigned hereby orders that the transcript be corrected bysubstituting the following full quotation of article VIII, section 6 of the 1951 contract for thequotation given at page 29 of the transcript,lines 3-11,inclusive:This contract shall be in full force and effect from March 1, 1951 to March 1, 1952,and shall continue thereafter unless notice in writing of the desire to change or termi-nate this contract shall be given by either party to the other party thereto at least sixtydays prior to March 1 of any subsequent year. At the time of filing such notice specifi-cations of the proposed new contractor change in the old one shall accompany said notice. HAFFENREFFER& CO.. INC.213In purported exercise of this authorization, the Respondents included the following union-security provision in the 1951 contract as article I, section 2.All employees for whom the Union is the exclusivebargainingagent under provisionsof Section 1, shall be, as a condition of continued employment members of either LocalNo 14 or Local No. 122 of theinternationalUnion of United Brewery, Flour, Cereal,SoftDrink and Distillery Workers, CIO, and any such employee not a member of saidUnion shall make application for membership within thirty (30) days from the date ofthe commencement of his employment.The same union-security clause was included in article I, section (2) of the 1952 contract,except forthe addition of the phrase, "or thirty (30) days from the effective date of this con-tract, whicheveris later."On December 31, 1952, according to the testimony of Arthur P. Gildea, the RespondentUnion's secretary-businessagent, and astipulation by counsel, the Respondent Union notifiedtheRespondent Company by telegram that the 1951 contract was "to terminate" on March1,1952.As a result,beginning at least asearly as March 1, 1952, the Respondents begannegotiations which resulted in their execution of the 1952 contract on August 20, 1952 BetweenMarch 1, 1952, and August 20, 1952, according to the testimony of Vice-President JohnHaffenreffer of the Respondent Company, the parties had no oralor writtenagreement thatthe union-security provisions of the 1951 contract should remain in effectB, The facts with respect to Lester's dischargeBy telegrams sent on or about May 17, 1952, the Respondent Company recalled a numberof employees who had been laid off on October 19, 1951. Among them was Fred Lester, whohad worked for the Respondent Company since 1944 Lester thereupon returned to work onTuesday, May 20.Lester had not paid his dues as a member of the Respondent Union for any of the monthsbeginning with September 1951. Nor, although he had not been employed during his layoff,had he applied for, or received, "out-of-work" stamps from the Respondent Union excusinghim from the payment of dues during his period of unemployment, as provided in the Re-spondent Union's international constitution4 or in the bylaws for the Local.6 Furthermore,under sections of the International's constitution and the Locals' bylaws providing forforfeiture of membership and expulsion without right of appeal upon a member's failure topay dues for a period of more than 3 months, 6 the Respondent Union passed a resolution at4The following are the relevant provisions contained in the international's constitution:Article IV, Section 17 (a). Upon payment of their monthly dues, the members shall re-ceive stamps to be procured by the Local Union secretaries from the International Union,as a receipt. These stamps must be pasted in the membership books by the proper of-ficers of the Local Union, and must be stamped with a datestampshowing the date uponwhich the member paid. These dues stamps are the only receipt the members have thattheir dues have been paid and it is the duty of the members to demand that the duesstamps arepasted in their membership books.Article IV, Sec. 18 (a). Out of work stamps are issued members for any calendarmonth in which they have no employment. Members who worked forty (40) hours in anycalendar month must pay their regular dues for such month.5A copy of the Local's bylaws, which was introduced in evidence, contains the followingrelevantprovision:Article IV, Section 4. Every out of work member shall report to the Secretary atthe union office each morning unless he has a reasonable excuse in order to protect hisseniority rights on the out-of-work list. Members who work forty (40) hours on any cal-endar month must pay their dues and are not entitled to out-of-work stamps.The undersigned credits the testimony of Arthur Gildea, the Union's secretary, that, byamendment, copy of which was not available at the hearing, this section of the bylaws had beenamended torequire anunemployed member to report once a month rather than every day.6The International's constitution contains the following provision as article III, section 10:Members forfeit their membership if they fall in arrears with their dues and assess-ments more than 3 months. Expulsion on this account is not subject to appeal.The Local's bylaws contain the following provisions as article VIII, section 6 (a) and (b):(a) Members in arrears with dues, assessments, or fines for 3 months shall be noti-fied by the Secretary-Business Agent and shallpaya fine of fifty cents before thearrearagescan be accepted.2832300 - 54 - 15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsJanuary 1952 meeting that "all delinquent members be given until January 19, 1952, tobe in good standing or stand expelled from Local 14." No notice of this action, however, wasgiven to Lester.In lettersmailed to the Respondent Company on May 20 and May 21, 1952, the RespondentUnion referred to "Article I of the Agreement between your Company and this Union," andrequestedthe Company immediately to discharge Lester and a Harvey Anderson (who hadalso been recalled from the layoff), because these two men had been expelled from the Unionfor nonpayment of their union dues from September 1951 and October 1951, respectivelyOn May 22, 1952, Vice-President Haffenreffer of the Respondent Company showed LestertheRespondentUnion's letters requesting his discharge, and told Lester that he had noalternativebut to comply with the Union's requestand let him go. Accordingly, Lester'sdischarge was effected at the end of the working day. However, in a letter dated and mailedto the RespondentCompany on May 22, 1952, the Respondent Union withdrew its request forAnderson's discharge and Anderson was permitted to continue to work for the RespondentCompany. TC.ConclusionsAs the first branch of hisargument, the General Counsel contends that the union-securityclause of the Respondents' 1951 contractwas illegal,and that, in any event, the 1951 contracthad been terminated on March 1, 1952, by the December 1951 notice given by the Union tothe Company and, therefore, was no longer in effect on May 22, 1952, the date of Lester'sdischarge. In a second branch of his argument, the General Counsel contends that, evenassumingthe 1951 union-security clause to have been valid and in effect on May 22, 1952,itdid not justify Lester's discharge upon the facts shown by the record. In developing thissecond line of argument, the General Counsel relies upon the facts that Lester was given nonotice of his expulsion from the Union and that the Union, to the knowledge of the Company,necessarily includedmonthly dues defaults on the part of Lesterduringthe period of hislayoff, in computing the 3 months' default justifying his expulsion from membership underthe provisions of the Union's internationalconstitution and its Local's bylaws. The GeneralCounsel argues, in substance, that Lester's expulsion from the Union was improper and thaton May 22, 1952, he was therefore still a member of the Union in good standing within themeaning ofthe union-security clause and the governing proviso of Section 8 (a) (3) of theAct (1) because his expulsion was effected without first notifying him as required by theUnion's international constitution and its Local's bylaws; (2) because, under this constitutionand these bylaws, Lester was entitled, even without making request therefor, to out-of-workstamps during the period of his layoff, and to exoneration from dues liability for that period;and (3) because, under the union-security clauses permitted by Section 8 (a) (3) of the Act,an employeeis liable for union dues only during periods of actual employment by the con-tractingemployer and not duringperiodsof layoff. Broadening the last of these arguments,the General Counsel also contends that the Respondents improperly treated Lester duringhis layoff and upon his recall to work as a continuing employee of the Company, subject tothe duty ofmaintaininghis dues payment and membership as a condition of continuing em-ployment, rather than as a nonemployee entitled,upon againbeing hired as a new employee,(b) Members who fail to pay up all theirarrearagesat the meeting of the fourth monthstand suspended.Union Secretary Gildea testified that the above provisions of the Local's bylaws have notbeen observed or enforced in view of the provisions of the amendments to the Act.7 On May 22, 1952, the Board had not yet disposed of a complaint issued upon charges filedby Anderson against both of the Respondents in previous cases (Cases Nos. 1-CA-1043 and1-CB-166) and involvingan earliersituation. In his letter to the Respondent Company datedMay 22, Union Secretary Gildea said that the Respondent Union withdrew its request forAnderson's discharge because he had been advised-by the General Counsel's trial attorney inthe present case "that it is unlawful to cause the-discharge of an employee while an 'UnfairlaborCharge'is pendingbefore the National Labor Relations Board." In cross-examiningGildea itithe presenthearing, the General Counsel's trial attorney challenged the accuracy ofthis version of his advice to Gildea.He suggestedby his questioning, but Gildea denied, thathe had remindedGildeaonMay 22,1952, of testimony given by Gildea at the hearing in the pre-vious cases to the effect that Anderson was not delinquent in the payment of his union dues. Inview of the disposition by the undersigned of the issues in the present case, the undersigned be-lieves it unnecessary to determine why Gildeawithdrew his request for Anderson's discharge,but not for Lester's discharge. HAFFENREFFER & CO., INC.215to a new 30-day grace period for being obligated under the union-security clause and theproviso to Section 8 (a) (3) of the Act to join the Union and to payunion dues.Dealing firstwith the secondgeneral branchof the General Counsel's argument,the under-signed isof the opinion, contrary to the General Counsel's contention, that ifthe union-securityclause ofthe 1951 contractwere validand still ineffect onMay 22, 1952, it wouldhave justified Lester's discharge on that date.For underthe pertinent provisions of theUnion's international constitutionand its Local's bylaws,the undersignedfinds,in disagree-ment with the General Counsel, that a member in default in the paymentof his dues for morethan 3 monthsautomatically"forfeited" his membership and mightbe expelled from theUnion without notice,8 and alsothat his exoneration from dues liability duringa period oflayoffandunemploymentdepended upon hismaking demandfor out-of-work stamps anda showing that he workedless than40 hours for the monthin question. 9 Finally,in view ofthe Board'srejectionof identicalargumentsin the Pressed Steel CarCompany case (89NLRB 276),the undersigned finds no merit either inthe General Counsel's contention thatunder any type of validunion-securityclause permittedby Section8 (a) (3) ofthe Act, anemployee returning to work aftera layoff may not then be discharged at the Union's requestfor dues delinquencies occurring during thelayoffperiod, or in the GeneralCounsel's broadercontention that,upon returntowork after a layoff, an employee mustbe treated as a newemployee,immune from discharge because ofnonmembership in the Unionor nonpayment ofdues, for the first 30 days after hisreturn towork.For the foregoing reasons,the undersignedfinds,contrary to the General Counsel's arguments,that if theRespondents'1951 union-securityclause werevalid (ie. in full compliancewith therequirementsof Section8 (a) (3)of the Act), and still in effect on May 22, 1952, it would have justified the Union's requesting,and the Company's, effecting,Lester's dischargeon May 22, 1952.We turn now to the General Counsel's contentionsthat the union-securityclause of theRespondents'1951 contractwas no lodger in effect onMay 22; 1952, and that. in any event,it was not legal under Section 8(a) (3) of the Act.As has been noted, the contractexecuted by the Respondentson July 27, 1951,providedthat it should be "in full forceand effectfrom March 1. 1951 to March 1, 1952, and shallcontinue thereafter unless notice in writing of the desire to change or terminatethiscontractshallbe given byeitherparty to theotherparty theretoat least 60dayspriorto March 1 ofany subsequent year."On its face,the emphasized phrase appears susceptible of an inter-pretation that change or terminationof the contract by the 60-day noticemight be effected atthe earliest either on March 1, 1952, or March 1, 1953.It appears; however, that by theUnion's giving noticein December 1951 "that the contractwas to terminate" on March 1, 1952(as Union Secretary Gildea testified), and by theparties' beginning negotiations thereunder atleast as earlyas March 1. 1952, the partiesthemselves resolved ttie am$iguity of the languagein their 1951 contract. Accordingly,theundersignedfinds that the 1951 contractwas terminatedby the Union's timely notice onMarch 1. 1952. Furthermore,in accordancewith Vice-PresidentHaffenreffer's uncontradictedtestimony,the undersigned finds that,untiltheexecution of the1952 contract on August 20,1952, the Union and the Company hadno oral or written agreementthat the union-securityprovisionof the 1951 contract should remaineffective.Consequently,the undersignedconcludes that between March 1, 1952, andAugust 20,1952,there was nounion-security contractin effectand that theUnion's request for Lester's discharge and theCompany's compliancetherewith on May 22, 1952, constitutedrespectively an unfair laborpractice on the part ofthe Union within themeaningof Section 8 (b) (1) (A)and (2) of theAct, and an unfair labor practice on the partof the Companywithin the meaning of Section8 (a) (1) and(3) of the ActThere remainsfor consideration, however,the broader argument of the GeneralCounselthat the union-security clause ofthe 1951 contractwas illegal, thatits retention and applica-tionM' thecontracting parties during any portionof the 6 monthspreceding the filing of thecharges in the present cases constituted unfair labor practices on the partof theRespondents;and, therefore, that even if the 1951 contracthad not been terminated and was still in effecton May 22, 1952, the union-security clause, being illegal,afforded no justification for Lester'sdischargeon that date.9See footnote 6,above.In view of the provisions of article III, section 10 of the International'sconstitution which clearly provide for forfeiture of membership and expulsion without right toappeal,the undersigned does not regard the provision for notice of delinquencies in excess of 3months which is set forth in article VIII,section 6(a) of the Local's bylaws as making suchnotice a condition of suspension or expulsion.9See footnotes 4 and 5 above.Thus article IV, section 17 (a) of the International's constitu-tion provides that "it is the duty of the members to demand that the dues stamps are pasted intheir membership books."See also Pressed Steel Car Co., 89 NLRB 276. 2 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents in their briefs concede that on its face the 1951 union-security clause exceededthe limited form of union security permitted by Section 8 (a) (3) of the Act since,by requiringevery employee to "make application within thirty(30) days from the date of the commence-ment of his employment,"itapparently failed to give nonunion employees who were on thepayroll of the Company on the effective day of the contract,a grace period of 30 days afterthe execution of the contract before requiring them to join the Union as a condition of con-tinued employment,10But the Respondents argue that in the situation existing when the con-tract was executed,the union-security clause had actually no illegal effect and was thereforenot illegal since(as they assert Trial Examiner Ralph Winkler found in his IntermediateReport in Cases Nos. 1-CA-1043 and 1-CB-166, involvingthe same parties)all the employeeson the Company's payrollon July27, 1951,the date the contract was executed,were in factmembers of the Union and might,under the Board's decisions," have properly been requiredby the contract to maintain their membership as a condition of continued employment. How-ever,although the undersigned believes the Respondents'argument to be logically and legallysound,i! he finds no basis for its factual premise(nor therefore for its present application)either in the instant record or in Trial Examiner Winkler's report.is Consequently upon thepresent record,the undersigned is of the opinion and finds that,even if the 1951 contract wasnot terminated on March 1,1952, the union-security clause in that contract was illegal;that its retention and maintenance by the Respondents during the 6 months preceding thefiling of the charges in the present cases constitutes an unfair labor practice upon the partof the Respondents;that it afforded no legal justification for the Union's requesting,and theCompany's effecting,Lester's discharge on May 22,1952;that,by requesting Lester's dis-charge,the Respondent Union caused the Respondent Company to discriminate against Lesterin violation of Section 8 (b) (1) (A)and (2)of the Act;and that the Company, by dischargingLester,and thus discriminating against him,committed unfair labor practices within themeaning of Section 8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connectionwith the business of operations of the Respondent Company set forth in section I, above, havea close,intimate,and substantial relation to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.10 See Charles A. Krause Milling Co., 97 NLRB 536, 542;Green Bay Drop Forge Co., 97NLRB 642;Archer-Daniels-Midland Co., 97 NLRB 647; National Lead Co.,97 NLRB 651,652;Heekin Can Co.,97 NLRB 783,784-5; Krambo Food Stores,Inc., 98 NLRB 1320; NewCastle Products,Inc., 99 NLRB 811.it See Charles A. Krause MillingCo., 97NLRB 536; Portsmouth Clay Refractories Co., 97NLRB 1144;Trio Industries,Inc., 97 NLRB 1146,1147(footnote 1); Southland Paper Mills, 97NLRB 896; Kuner Empson Co.,97 NLRB 898;General Chemical Division, 97 NLRB 1248;Grinnell Corp., 97 NLRB 1268; Jersey Millwork Co., 97 NLRB 1452.i2See Al Massera,Inc., 101 NLRB 837, and Bath Iron Works Corp.,101 NLRB 849, in whichthe Board has recently construed union-security clauses in the light of the situations to whichtheywere intended to apply and were applied,and accordingly found them to be legal althoughthey did not expressly grant to existing nonunion employees the prospective 30-day grace periodto which they are entitled under the Act.is Presumably the Respondents rely upon Trial Examiner Winkler's finding in his Inter-mediate Report that"All brewing department personnel at the time of the 1951 layoff had beguntheir last period of continuous employment and also had joined the Union before December1946."Since the"1951 layoff"occurred on October 19, 1951, and the 1951 contract was exe-cuted on July 27, 1951,TrialExaminer Winkler obviously did not find that all employees in thebargaining unit on the date of the execution of the 1951 contract were members of the Union.In passing,itshould be noted that the General Counsel argues in his brief that even if allthe employees in the bargaining unit were members of the Union on the date the 1951 contractwas executed,their membership at that time was the result of the coercion of previous,illegalunion-security clauses containing language identical with that of the 1951 clause.Here, as inthe case of the Respondents'argument,the record does not disclose any factual basis for theGeneral Counsel's argument.Consequently,the undersigned cannot make the findings nor drawthe conclusions urged by the General Counsel.Furthermore,see Avco Manufacturing Corp.,97 NLRB 645,646, inwhich theBoard refused to consider such an argument in a representa-tion case,because charges challenging thevalidityofthe previous contracts had not been filed. HAFFENREFFER& CO., INC.217V.THE REMEDYHaving found that the Respondents engaged in unfair labor practices,the undersigned willrecommend that they cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.Itwill be recommended that the Respondent Company offer Fred Lester immediate and fullreinstatement to his former or substantially equivalent position without prejudice to hisseniority or other rights or privileges;and that the Respondent Union notify the RespondentCompany in writing,and furnish a copy to Lester,that it has withdrawn its objections to theemployment of Lester by the Respondent Company and requests the Respondent Company toreinstate him.Since it has been found that the Respondent Union and the Respondent Company are bothresponsible for the discrimination suffered by Lester,it will be recommended that they jointlyand severallymake Lester whole for the loss of pay he may have suffered by reason of thediscrimination against him,by payment to Lester of a sum of money equal to that which henormally would have earned as wages from May 22,1952, to the date of the Respondent Com-pany' s offer of reinstatement,less his net earnings during said period;14 provided,however, thatthe Respondent Union's liability shall be tolled 5 days after it serves the written notice uponthe Respondent Company of its withdrawal of objections to Lester's employment and its requestfor Lester's reinstatementLoss of pay for the foregoing purposes shall be computed on the basis of each separatecalendar quarter or portion thereof during the period of the Respondents'liability.Thequarterly periods, herein called quarters,shall begin with the first day of January,April,July,and October.Loss of pay shall be determined by deducting from a sum equal to thatwhich Lester would normally have earned for each such quarter or portion thereof,his netearnings,if any,in any other employment during that period.Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter. isItwill also be recommended that the Respondent Company, upon reasonable request, makeavailable to the Board and its agents all payroll and other records pertinent to an analysis ofthe amounts due as back pay.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Local No.14, International Union of United Brewery, Flour,Cereal, Soft Drink andDistillery Workers of America, CIO,herein called the Respondent Union,is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By their retention and application,during the 6 months'period preceding the filing andservice of the charges against them in the present cases,provisions of their 1951 contractrequiring membership in the Respondent Union as a condition of employment by the RespondentCompany,the Respondent Company committed unfair labor practices within the meaning ofSection 8(a) (1) and(3), and the Respondent Union committed unfair labor practices withinthe meaning of Section 8 (b) (1) (A)and (2)of the Act.3.By requesting the Respondent Company to discharge Fred Lester on May 22, 1952,because of nonmembership in the Respondent Union, the Respondent Union eaused the Respond-ent Company,an employer,to discriminate in regard to the hire and tenure of the RespondentCompany's employees, and to encourage membership in the Respondent Union, and the Re-spondent Union thereby committed an unfair labor practice within the meaning of Section 8 (b)(1) (A) and (2) of the Act.4.By discharging Fred Lester on May 22,1952, at the request of the Respondent Union andbecause Fred Lester was not a member of the Respondent Union, the Respondent Companydiscriminated against Fred Lester in regard tothehire and tenure of employment,encouragedmembership in the Respondent Union, and thereby committed unfair labor practices withinthe meaning of Section 8 (a) (1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.)i4Crossett Lumber Co., 8 NLRB 440.16 F. W.Woolworth Co., 90 NLRB 289.